J-S05032-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

ATIASHA MONIQUE WILLIAMS

                        Appellant                 No. 1108 WDA 2014


       Appeal from the Judgment of Sentence entered June 9, 2014
               In the Court of Common Pleas of Erie County
            Criminal Division at No: CP-25-CR-0000891-2011



COMMONWEALTH OF PENNSYLVANIA                 IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

ATIASHA MONIQUE WILLIAMS

                        Appellant                 No. 1109 WDA 2014


       Appeal from the Judgment of Sentence entered June 9, 2014
               In the Court of Common Pleas of Erie County
            Criminal Division at No: CP-25-CR-0000317-2014

BEFORE: DONOHUE, SHOGAN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                         FILED APRIL 13, 2015

     Appellant, Atiasha Monique Williams, appeals from the judgments of

sentence the trial court entered on June 9, 2014. Counsel for Appellant has
J-S05032-15



filed an Anders1 brief and petitioned to withdraw as counsel, alleging this

appeal is wholly frivolous.          Upon review, we affirm the judgments of

sentence and grant counsel’s petition to withdraw.

       The procedural background of the cases can be summarized as follows.

On January 11, 2012, Appellant pled no contest to one count of endangering

welfare of children, 18 Pa.C.S.A. § 4304. On April 2, 2012, the trial court

imposed a sentence of six years of restrictive intermediate punishment to

begin with five months of incarceration followed by electronic monitoring for

three months.       On April 14, 2014, Appellant pled guilty to one count of

simple assault, 18 Pa.C.S.A. § 2701.               On June 9, 2014, the trial court

imposed a sentence of imprisonment of twelve to twenty-four months,

consecutive to the 2012 conviction. On the same day, Appellant’s restrictive

intermediate punishment was revoked and she was resentenced to twelve to

thirty-six months imprisonment.                As a result, the aggregate sentence

imposed is twenty-four to sixty months imprisonment.               Appellant filed a

motion for reconsideration of her sentence, which the trial court denied.

This appeal followed.




____________________________________________


1
  Anders v. California, 386 U.S. 738 (1967); see also Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009) (refining Pennsylvania’s technical
requirements for Anders briefs).



                                           -2-
J-S05032-15



      Before we consider the merits of this appeal, we must address whether

counsel has complied with the requirements to withdraw from representation

under Anders. See Santiago, 978 A.2d at 361.

      To withdraw under Anders/Santiago, counsel must (1) petition this

Court for leave to withdraw after certifying that a thorough review of the

record indicates the appeal is frivolous; (2) file a brief referring to anything

in the record that might arguably support the appeal; and (3) give the

appellant a copy of the brief and advise the appellant of the right to obtain

new counsel or file a pro se brief to raise any additional points for review.

Commonwealth v. Millisock, 873 A.2d 748, 751 (Pa. Super. 2005).

Additionally, the Anders/Santiago brief must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous;
      and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Upon review, we find here counsel has complied with Anders and

Santiago. Counsel has petitioned for leave to withdraw, filed a brief that

refers us to anything that might support the appeal, and informed Appellant




                                     -3-
J-S05032-15



of his right to hire a new lawyer or file a pro se response.2          Furthermore,

counsel’s brief meets Santiago’s substantive requirements listed above.

        We now conduct an independent review of the record to determine

whether this appeal is indeed frivolous.          “When counsel meets his or her

obligations, ‘it then becomes the responsibility of the reviewing court to

make a full examination of the proceedings and make an independent

judgment to decide whether the appeal is in fact wholly frivolous.’”

Santiago, 978 A.2d at 355 (quoting Commonwealth v. McClendon, 434

A.2d 1185, 1187 (Pa. 1981)).

        Appellate counsel has raised one single issue, namely, the aggregate

sentence imposed is manifestly excessive due to the trial court’s failure to

consider the factors listed in 42 Pa.C.S.A. § 9721(b). Specifically, Appellant

argues the trial court did not consider the protection of the public and

Appellant’s rehabilitative needs factors.        Appellant’s Brief at 6.   This claim

involves the discretionary aspects of her sentence. See Commonwealth v.

Downing, 990 A.2d 788, 793 (Pa. Super. 2010).3



____________________________________________


2
    Appellant has not filed a response.
3
 It is not disputed that Appellant timely appealed, that the sentencing claim,
as discussed below, is preserved for appellate review, and that Appellant’s
brief complies with Pa.R.A.P. 2119(f). See Commonwealth v. Moury, 992
A.2d 162, 170 (Pa. Super. 2010). The only issue is whether Appellant raised
a substantial question that the sentence is inappropriate under the
Sentencing Code.



                                           -4-
J-S05032-15


      [T]here is no absolute right to appeal when challenging the
      discretionary aspect of a sentence.”     Commonwealth v.
      Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010); 42 Pa.C.S.
      § 9781(b). Rather, an “[a]ppeal is permitted only after this
      Court determines that there is a substantial question that the
      sentence was not appropriate under the sentencing code.”
      Crump, supra at 1282.

Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa. Super. 2013) (en

banc).

      The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.                  See
      Commonwealth v. Paul, 925 A.2d 825 (Pa. Super. 2007). “A
      substantial question exi[sts] only when the appellant advances a
      colorable argument that the sentencing judge’s actions were
      either: (1) inconsistent with a specific provision of the
      Sentencing Code; or (2) contrary to the fundamental norms
      which underlie the sentencing process.” Commonwealth v.
      Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quotation and
      quotation marks omitted).

Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013).

      Finally, our standard of review of a sentencing challenge is well-

settled:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012), appeal

denied, 63 A.3d 774 (Pa. 2013) (citation omitted).




                                    -5-
J-S05032-15



       For purposes of this appeal, we find the claim raises a substantial

question.4 We agree, however, with counsel that the issue is frivolous.5

       As noted, Appellant alleges the trial court imposed an excessive

sentence, without considering the factors set forth in Section 9721(b). We

disagree.
____________________________________________


4
    Appellant filed a motion for reconsideration of sentence seeking
reconsideration of the sentence in light of certain mitigating circumstances
pertaining to the underlying crimes and Appellant’s personal situation. “An
allegation that the sentencing court failed to consider certain mitigating
factors generally does not necessarily raise a substantial question.” Moury,
992 A.2d at 175; see also Commonwealth v. Disalvo, 70 A.3d 900, 903
(Pa. Super. 2013) (same). Nowhere did Appellant mention in his motion
Section 9721(b), or the factors listed therein.            On appeal, however,
Appellant argues that the sentence is excessive and that the trial court failed
to consider Section 9721(b) factors. As articulated on appeal, Appellant has
raised a substantial question for our review. See Commonwealth v.
Dodge, 77 A.3d 1263, 1272 n.8 (Pa. Super. 2013) (en banc) (“Careful
litigants should note that arguments that the sentencing court failed to
consider the factors proffered in 42 Pa.C.S.A. § 9721 does present a
substantial question”); Downing, 990 A.2d 788, 794 (Pa. Super. 2010)
(Allegation that trial court failed to consider appellant’s rehabilitative needs
and the protection of society in fashioning appellant’s sentence raise a
substantial question). While the allegations raised on appeal were not
specifically raised before the trial court, we decline to find waiver. See id.
5
  In response to counsel filing a Rule 1925(c)(4) statement, the trial court
issued a one-sentence “memorandum opinion” stating: “[Appellant] via
counsel having filed a Statement of Intent to File an Anders/McClendon
Brief and raised no issues of applicable merit, the [c]ourt finds no grounds
requiring further discussion.” Trial Court Memorandum Opinion, 8/8/14.

This one-sentence “memorandum opinion” is troublesome. First, it does not
comply with Rule 1925(a)(1); see also Commonwealth v. Burwell, 42
A.3d 1077, 1079 (Pa. Super. 2012); and, second, it references to a non-
existent standard of “applicable merit.” The proper standard is whether the
appeal is “wholly frivolous.” Id. at 1080.



                                           -6-
J-S05032-15



      A review of the sentencing hearing reveals the trial court adequately

stated on the record the reasons for the sentences, and specifically noted

that it considered the Sentencing Code, the sentencing guidelines, the pre-

sentence investigation report, the revocation summary; Appellant’s age,

background, character, and rehabilitative needs; the nature, circumstances,

and seriousness of the offenses, and the protection of the community. N.T.,

6/9/14, at 14.   Specifically, among other things, the trial court took into

consideration that Appellant came forward, pled guilty, and accepted

responsibility for her actions.   Id.   The trial court also noted Appellant

cooperated with the Commonwealth on another criminal matter. Id. at 14-

15. The trial court finally noted Appellant has a long criminal history and a

significant mental health history. Id. at 15.

      In light of the foregoing, we conclude the trial court did not abuse its

discretion in imposing consecutive sentences, which in the aggregate, result

in a term of incarceration of 24 to 60 months. See Austin, 66 A.3d at 809-

10 (Trial court did not abuse its discretion in imposing consecutive

sentences, resulting in lengthy aggregate sentence, given the trial court

reviewed and considered, inter alia, the presentence investigation report,

sentencing guidelines, and fully and adequately set forth reasons for its

sentence).

      In sum, the sole issue raised by counsel is frivolous. Additionally, we

have conducted an independent review of the record, and we agree with




                                     -7-
J-S05032-15



counsel that no non-frivolous appellate issues exist.    Because the appeals

are wholly frivolous, we affirm and grant counsel’s petition to withdraw.

            Judgments of sentence affirmed. Petition to withdraw granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2015




                                     -8-